Citation Nr: 1721782	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-34 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Nebraska-Western Iowa Healthcare System in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Bellevue Medical Center from November 6, 2011, to November 11, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1999 to April 2005. 

This case comes before the Board of Veterans Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has reviewed the documents in the paper claims file in rendering this decision.

The above stated issue was previously remanded in April 2015 for further evidentiary development.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this instance substantial compliance has been met and all the pertinent evidence has been obtained.


FINDING OF FACT

The medical expenses incurred from November 6, 2011, to November 11, 2011, for the treatment at Bellevue Medical Center, were not authorized by VA.


CONCLUSION OF LAW

The criteria for reimbursement or payment of private medical expenses incurred for treatment from November 6, 2011, to November 11, 2011, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.1000-17.1008 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

The evidence of record indicates that the Veteran was admitted to Bellevue Medical Center on November 6, 2011, for treatment related to a right-sided pulmonary embolism.  The Veteran remained at the facility undergoing assessment and treatment until he was released on November 11, 2011.  Payment has not been authorized for this period.  Thus, the issue before the Board is whether payment or reimbursement is warranted for  treatment the Veteran received from November 6, 2011 to November 11, 2011. 

The Veteran maintains that he contacted VA following his admission, requested to be transferred to a VA facility and was told by the bed coordinator that no beds were available.  He stated, since VA could not accept him as a transfer, he had to continue his care at a non-VA facility.  Medical records from November 2011 indicate that the Veteran was discharged from the non-VA facility on November 11, 2011 for insurance reasons and transferred to the VA Medical Center.  

VA regulations governing the use of non-VA public or private hospitals generally condition payment or reimbursement upon having received prior VA authorization for services rendered, and then only under certain circumstances and for limited periods of time.  38 C.F.R. §§ 17.52 -17.54.  

When a veteran receives treatment at a non-VA facility without prior authorization, a proper claimant may still be entitled to reimbursement for the cost of such care if certain requirements under 38 U.S.C.A. § 1728 or § 1725 are met.  Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for the reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met. 38 U.S.C.A. § 1725 (West 2014).  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.

Reimbursement or payment for expenses not previously authorized may be made only under the following circumstances (all criteria a, b, and c must be met): (a) For Veterans with service connected disabilities, treatment not previously authorized is rendered for (1) an adjudicated service-connected disability; or (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; or (3) any disability of a Veteran who is permanently and totally disabled as a result of a service-connected disability; or (4) for any illness, injury or dental disability in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; (b) Such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120. 

Failure to satisfy any one of the three criteria (a, b, or c) listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998). 


The Veteran does not contend that his November 6, 2011 to November 11, 2011, treatment was for a service-connected disability.  The record shows that service connection has not been established for any disability; thus, the criteria for payment under 38 U.S.C.A. § 1728  are not met.  

Because the Veteran did not meet the criteria for payment of authorized or unauthorized medical expenses of 38 U.S.C.A. § 1728 (West 2014), the Veteran's claim for payment must be considered under criteria for determining entitlement under the Veterans Millennium Healthcare and Benefits Act (Act), 38 U.S.C.A. 
§ 1725; 38 C.F.R. §§ 17.1000 - 17.1008.  The Veteran is not eligible for reimbursement under this code because he has not satisfied all the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002 (a)-(i).

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

In this case, the criteria for reimbursement for private medical expenses under the provisions of 38 U.S.C.A. § 1725 and its implementing regulations are not met. Subsection (b) of 38 C.F.R § 17.1002 requires that the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  According to the July 28, 2011 patient records, the Veteran enrolled himself at the Shenandoah CBOC in Iowa, however, no appointment was scheduled.  The Veteran did not receive medical services within the 24 months prior to the episode of care, as required by the statute.  38 C.F.R. § 17.1002.  The Veteran contacted the VA on November 15, 2011 and scheduled an appointment for November 29, 2011.  The appointment was scheduled after the episode of care.  

According to Shenandoah staff, newly enrolled Veterans are scheduled within 2 weeks of enrollment.  If the Veteran needs to be seen that day, they would be triaged and seen by a provider regardless of whether they are a new or established patient.  If a Veteran were in need of an appointment sooner, they would be scheduled in the next available slot.  Per the Omaha VA Eligibility Supervisor and the Medical Support Assistant (clinic clerk), when a Veteran presents for enrollment at the VA, VA staff ask them if they want to schedule an appointment and once scheduled, Veterans are notified by phone, letter or the VA's automatic appointment reminder system. If an appointment is scheduled at a later date, it is recorded in Vista and CPRS. If an appointment is cancelled and re-scheduled, a reason for the cancellation is documented.  

As the Board finds that the Veteran does not meet at least one of the criterion of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited, and the Board need not discuss further whether the Veteran meets any of the other criteria as the failure to meet one of them precludes payment.  

Further, the Veteran asserts he requested transfer from the non-VA facility. The medical records from November 8, 2011, indicate the Veteran was willing to be transferred to the Omaha VA when medically stable.  According to those records, on November 8, 2011, the Veteran was not eligible to travel at that time.  The medical records from November 11, 2011 indicate that the Veteran was deemed eligible for travel and he indicated he wished to receive care at the Omaha VA.  On November 11, 2011, the Veteran was discharged from Bellevue Medical Center.

To the extent the Veteran asserts he was advised by VA personnel that there are no beds available during the period in question, being the recipient of misinformation cannot estop the government from denying a benefit.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Accordingly, the claim must be denied.

The Board recognizes that there are financial difficulties that arise from unexpected medical expenses.  While the Board sympathizes with the Veteran's situation and the particular circumstances therein, the Board is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (noting that "[n]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress").

ORDER

Payment or reimbursement for medical expenses incurred during a hospitalization at Bellevue Medical Center from November 6, 2011 to November 11, 2011 is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


